The opinion of the Court was delivered by
Levy, J.
The accused was prosecuted under an information against himself and four others, charging them with “ being accessories, before the fact, of setting fire to and burning cotton.” On motion of counsel for the State a severance was ordered and Charles Johnson was put upon trial, convicted and sentenced to imprisonment at hard labor in the State Penitentiary for the term of twenty years. Erom this sentence- and judgment the accused, Charles Johnson, has taken this appeal.
Counsel for the accused have filed no brief in the case, and we,, therefore, are without the aid of any arguments or citation of authorities by the defence in support of the grounds urged in the several bills of exceptions, motion, for new trial and in arrest of judgment.
The first bill of exceptions was taken to the ruling of the court as-to the competency of the juror, Putnam. This juror having been sworn on his voir dire, was asked by prisoner’s counsel, if he had formed an opinion as to the guilt or innocence of the defendant, and he answered that he had; th%t it was such an opinion as would require testimony to overcome; that, at least the testimony of one honest witness having knowledge *891of all the facts connected with the charge, would be necessary to put the juror’s mind in an even balanced state. The court propounded the following question to the juror: “Is your mind in that condition that you can go into the jury-box and serve as a juror in' this case, giving-exact justice between the State and the accused, and try this case, from the evidence as given to j?ou by the witnesses and'from the law as given to you by the court, without regard to any impression or opinion you-have formed with regard to his guilt or innocence ? ” and he answered “ Yes, sir! ” The prisoner challenged the juror for cause, and the court-held, that he was a competent juror and that his answers showed that “ he was impartial although his statements were somewhat confused.”' The juror was then challenged peremptorily by the accused. We think the juror was competent. He had evidently formed no such fixed opinion as would disqualify him. The question propounded by the court was a-clear and explicit one, which probed, to the core, the conscience of the juror, plain and intelligible and easy of comprehension by a mind of even ordinary intelligence and although, as remarked by the judge a quo, his answers to counsel had been “ somewhat confused,” that given to the court was clothed with no ambiguity, but was direct and fully responsive and established his competency.
The second bill is entitled to no weight. -The information against, the alleged principal and the endorsements thereon were admissible. The guilt of the principal, evidenced by his plea of guilty, regardless of' the validity or invalidity, or defect of the indictment or information, could properly be shown by the judicial records offered in evidence. They simply showed that the principal had been informed against and had pleaded guilty. They were proof of rem ipsam and were properly-admitted. .
The third bill is taken to a certain portion of the charge of the court below. On the request of the District Attorney, on behalf of the State, the Court charged as follows: “Written statements of the witnesses, whether in the nature of confessions or otherwise, cannot be used on the side of the party offering the witness, to corroborate or. contradict his-own witness, nor can they be used if made by accomplices after the completion of the offense, except as against the person making them.” The defense objected to this charge on the ground that “ the court cannot, charge on a hypothetical case.” The judge a quo in his reasons in the bill of exceptions held : “ The court thinks that while it is true the court-cannot be compelled to charge on a hypothetical case, yet, if the testimony be not in the case to warrant such a charge, there is no harm done to the accused by the charge” and “ there is no error to the prejudice of the accused.”
“It is the prevailing rule that a mere abstract or "theoretical error *892in the rulings or instructions of the presiding judge or the refusal of them furnishes no ground of new trial, and 'this whether the error ■consisted in mere omission or in positive misdirection.” “ Error in stating an abstract principle not arising out of the evidence and nowise relating to the cause, shall not be taken advantage of by either party.” Hilliard on New Trials, p. 260.
The motions for new trial and in arrest of judgment (to the denial of which the accused took bills of exception), were in our opinion properly overruled. The allegations in the information were sufficient to vest the court with jurisdiction and fulfilled the requirements of the statute for the violation of which the’ prosecution was had. Nothing in the record shows any error or irregularity in the additional charge to the jury, which is complained of in the motion in arrest. The sentence ■and judgment should not be disturbed.
It is, therefore, ordered that the judgment appealed from be affirmed with costs.